Exhibit 10.2
CHEVRON INCENTIVE PLAN
(Amended and Restated Effective January 1, 2008)

E-17



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  SECTION I. PURPOSE     1  
 
                SECTION II. EFFECTIVE DATE     1  
 
                SECTION III. DEFINITIONS     1  
 
               
 
  (a)   “Annual Income”     E-20  
 
  (b)   “Award”     E-20  
 
  (c)   “Benefit Protection Period”     E-20  
 
  (d)   “Board”     E-20  
 
  (e)   “Business in Competition”     E-20  
 
  (f)   “Change in Control”     E-20  
 
  (g)   “Code”     E-20  
 
  (h)   “Committee”     E-21  
 
  (i)   “Corporation”     E-21  
 
  (j)   “Corporation Confidential Information”     E-21  
 
  (k)   “Covered Employee”     E-21  
 
  (l)   “Director”     E-21  
 
  (m)   “Document”     E-21  
 
  (n)   “Eligible Employee”     E-22  
 
  (o)   “Executive Committee”     E-22  
 
  (p)   “Independent Director”     E-22  
 
  (q)   “Misconduct”     E-22  
 
  (r)   “Outside Director”     E-23  
 
  (s)   “Participant”     E-23  
 
  (t)   “Payroll”     E-23  
 
  (u)   “Performance Year”     E-23  
 
  (v)   “Plan”     E-23  
 
  (w)   “Rules”     E-24  
 
  (x)   “Subsidiary”     E-24  
 
  (y)   “Successors or Assigns”     E-24  
 
  (z)   “Termination”, “Terminated”, or “Terminates”     E-24  
 
                SECTION IV. ADMINISTRATION     E-24  
 
               
 
  (a)   Composition of the Committee     E-24  
 
  (b)   Actions by the Committee     E-24  
 
  (c)   Powers of the Committee     E-25  
 
  (d)   Liability of Committee Members     E-26  
 
  (e)   Administration of the Plan Following a Change in Control     E-26  
 
                SECTION V. AWARDS UNDER THE PLAN     E-26  
 
               
 
  (a)   Discretion to Grant Awards     E-26  
 
  (b)   Limitation for Covered Employees     E-26  
 
  (c)   Awards Payable After Change in Control     E-26  
 
  (d)   Effect of Mandatory Wage Controls     E-27  

E-18



--------------------------------------------------------------------------------



 



                  SECTION VI. PAYMENT OF AWARDS     E-27  
 
               
 
  (a)   Non-Deferred Awards     E-27  
 
  (b)   Deferral of Awards     E-27  
 
                SECTION VII. ASSIGNABILITY     E-27  
 
                SECTION VIII. FORFEITURE FOR MISCONDUCT     E-28  
 
                SECTION IX. AMENDMENT OF THE PLAN OR AWARDS     E-28  
 
                SECTION X. GENERAL PROVISIONS     E-29  
 
               
 
  (a)   Participant’s Rights Unsecured     E-29  
 
  (b)   Authority to Establish a Grantor Trust     E-29  
 
  (c)   Awards in Foreign Countries     E-29  
 
  (d)   Costs of the Plan     E-29  
 
  (e)   Binding Effect of Plan     E-29  
 
  (f)   No Waiver of Breach     E-29  
 
  (g)   No Right to Employment     E-29  
 
  (h)   Choice of Law     E-29  
 
  (i)   Severability     E-30  
 
                SECTION XI. EXECUTION     E-30  

E-19



--------------------------------------------------------------------------------



 



CHEVRON INCENTIVE PLAN
(Amended and Restated Effective January 1, 2008)
SECTION I. PURPOSE.
     The purpose of the Chevron Incentive Plan is to obtain, develop, retain and
reward high caliber employees, stimulate constructive and imaginative thinking,
and contribute to the growth and profits of the Corporation.
SECTION II. EFFECTIVE DATE.
     The Plan, formerly known as the Management Incentive Plan of Chevron
Corporation, was adopted effective January 1, 1966 and approved by the
Corporation’s stockholders at the Annual Meeting on May 5, 1966. Prior to this
amendment and restatement, the Plan was last amended and restated effective
January 1, 2005; further amended December 7, 2005 and December 6, 2006; and last
approved by the Corporation’s stockholders at the Annual Meeting on May 15,
2002. This Restatement shall apply to all Plan distributions made after
December 31, 2008. This Plan, effective, January 1, 2008, is also the successor
to the Chevron Success Sharing Program.
SECTION III. DEFINITIONS.
     For purposes of the Plan, the following terms have the meanings set forth
below:
     (a) “Annual Income” means the Corporation’s reported earnings before
special items and account changes for the Performance Year.
     (b) “Award” means a cash payment approved by the Committee under Section V.
of the Plan.
     (c) “Benefit Protection Period” means the period commencing on the date six
months prior to the public announcement of a proposed transaction which, when
effected, is a Change in Control and ending on the date which is two years after
the date of a Change in Control.
     (d) “Board” means the Board of Directors of the Corporation.
     (e) “Business in Competition” means any person, organization or enterprise
which is engaged in or is about to be engaged in any line of business engaged in
by the Corporation at such time.
     (f) “Change in Control” means a “change in control” of the Corporation as
defined in Article VI. of the By-Laws of the Corporation, as such By-Laws may be
amended from time to time.
     (g) “Code” means the Internal Revenue Code of 1986, as amended.

E-20



--------------------------------------------------------------------------------



 



     (h) “Committee” means the committee of the Board that it appoints to
administer the Plan. In the absence of specific action by the Board, the Board
shall be deemed to have appointed the Board’s Management Compensation Committee.
     (i) “Corporation” means Chevron Corporation, a Delaware corporation, or any
Successors or Assigns. Where the context shall permit, “Corporation” shall
include the Subsidiaries of Chevron Corporation.
     (j) “Corporation Confidential Information” includes:
          (1) Information embodied in inventions, discoveries and improvements,
whether patentable or unpatentable, including trade secrets;
          (2) Geological and geophysical data and analyses thereof, well
information, discoveries, development initiatives, reserves, offshore bidding
strategies, potential value of unleased offshore acreage, exploration and other
business strategies and investment plans, business methods, current and planned
technology, processes and practices relating to the existence of, exploration
for, or the development of oil, gas, or other potentially valuable raw material,
product, mineral or natural resource of any kind;
          (3) Confidential personnel or Human Resources data;
          (4) Customer lists, pricing, supplier lists, and Corporation
processes;
          (5) Any other information having present or potential commercial
value; and
          (6) Confidential information of any kind in possession of the
Corporation, whether developed for or by the Corporation (including information
developed by the Participant), received from a third party in confidence, or
belonging to others and licensed or disclosed to the Corporation in confidence
for use in any aspect of its business and without regard to whether it is
designated or marked as such through use of such words as “classified,”
“confidential” or “restricted”;
     Provided, however, that Corporation Confidential Information shall not
include any information that is or becomes generally known through no wrongful
act or omission of the Participant. However, information shall not fail to be
Corporation Confidential Information solely because it is embraced by more
general information available on a non-confidential basis.
     (k) “Covered Employee” means the Corporation’s principal executive officer,
principal financial officer and three other most highly compensated executive
officers (as defined in Item 402 of Regulation S-K) who were serving as such at
the end of the last completed Performance Year.
     (l) “Director” means a member of the Board.
     (m) “Document” means any devices, records, data, notes, reports, abstracts,
proposals, lists, correspondence (including e-mails), specifications, drawings,
blueprints, sketches, materials, equipment, reproductions of any kind made from
or about such documents or information contained therein, recordings, or similar
items.

E-21



--------------------------------------------------------------------------------



 



     (n) “Eligible Employee” means any individual who is an employee on the
Payroll.
     (o) “Executive Committee” means the Executive Committee of the Corporation.
     (p) “Independent Director” means a member of the Board that is independent
of the Corporation within the meaning of the rules of the New York Stock
Exchange and the Corporation’s Corporate Governance Guidelines.
     (q) “Misconduct” of a Participant means:
          (1) The Corporation has been required to prepare an accounting
restatement due to material noncompliance, as a result of misconduct, with any
financial reporting requirement under the securities laws, and the Committee has
determined in its sole discretion that the Participant:
               (A) Had knowledge of the material noncompliance or circumstances
giving rise to such noncompliance and willfully failed to take reasonable steps
to bring it to the attention of appropriate individuals within the Corporation;
or
               (B) Knowingly engaged in practices which materially contributed
to the circumstances that enabled such material noncompliance to occur;
          (2) A Participant commits an act of embezzlement, fraud or theft with
respect to the property of the Corporation, materially violates the
Corporation’s conflict of interest policy, or breaches his or her fiduciary duty
to the Corporation;
          (3) A Participant, while still employed by the Corporation:
               (A) Willfully misappropriates or discloses to any person, firm or
corporation any Corporation Confidential Information, unless the Participant is
expressly authorized by the Corporation’s management to disclose such
Corporation Confidential Information, pursuant to a written non-disclosure
agreement that sufficiently protects it;
               (B) Directly or indirectly engages in, commences employment with,
or materially renders services, advice or assistance to any Business in
Competition with the Corporation other than on behalf of the Corporation;
               (C) Induces or attempts to induce, directly or indirectly, any of
the Corporation’s customers, employees, representatives or consultants to
terminate, discontinue or cease working with or for the Corporation, or to
breach any contract with the Corporation, in order to work with or for, or enter
into a contract with, the Participant or any third party other than when such
action is taken on behalf of the Corporation;

E-22



--------------------------------------------------------------------------------



 



          (4) A Participant willfully fails to promptly return all Documents and
other tangible items belonging to the Corporation that are in his or her
possession or control upon termination of employment, whether pursuant to
retirement or otherwise;
          (5) A Participant willfully commits an act which, under applicable
law, constitutes the misappropriation of a Corporation trade secret or otherwise
violates the law of unfair competition with respect to the Corporation;
including, but not limited to, unlawfully:
               (A) Using or disclosing Corporation Confidential Information; or
               (B) Soliciting (or contributing to the soliciting of) the
Corporation’s customers, employees, representatives, or consultants to:
                    (i) Terminate, discontinue or cease working with or for the
Corporation; or
                    (ii) To breach any contract with the Corporation, in order
to work with or for, or enter into a contract with, the Participant or any third
party;
          (6) A Participant willfully fails to inform any new employer of the
Participant’s continuing obligation to maintain the confidentiality of the trade
secrets and other Corporation Confidential Information obtained by the
Participant during the term of his or her employment with the Corporation;
          The Committee shall determine in its sole discretion whether the
Participant has engaged in any of the acts set forth in subsections (1) through
(6) above, and its determination shall be conclusive and binding on all
interested persons.
     (r) “Outside Director” means an outside director of the Board within the
meaning of Section 162(m) of the Code.
     (s) “Participant” means an Eligible Employee who receives an Award under
the Plan.
     (t) “Payroll” means the system used by the Corporation to pay those
individuals it regards as Corporation employees for their services and to
withhold employment taxes from the compensation it pays to such employees.
“Payroll” does not include any system the Corporation uses to pay individuals
whom it does not regard as Corporation employees and for whom it does not
actually withhold employment taxes (including, but not limited to, individuals
it regards as independent contractors) for their services.
     (u) “Performance Year” means the Corporation’s fiscal year with respect to
which the Committee makes Awards to Eligible Employees under the Plan.
     (v) “Plan” means the Chevron Incentive Plan, as amended from time to time.
Previously, the Chevron Incentive Plan was known as the Management Incentive
Plan of Chevron Corporation.

E-23



--------------------------------------------------------------------------------



 



     (w) “Rules” mean the rules promulgated by the Committee within its sole
discretion to administer the Plan.
     (x) “Subsidiary” means any corporation or entity with respect to which the
Corporation, one or more Subsidiaries, or the Corporation together with one or
more Subsidiaries, owns not less than eighty percent (80%) of the total combined
voting power of all classes of stock entitled to vote, or not less than eighty
percent (80%) of the total value of all shares of all classes of stock.
     (y) “Successors or Assigns” means a corporation or other entity acquiring
all or substantially all the assets and business of the Corporation (including
the Plan) whether by operation of law or otherwise, including any corporation or
other entity effectuating a Change in Control of the Corporation.
     (z) “Termination”, “Terminated”, or “Terminates” means that an Eligible
Employee’s formal employment relationship with the Corporation has ended,
including by reason of death. A formal employment relationship with the
Corporation cannot exist unless an individual is on the Payroll.
SECTION IV. ADMINISTRATION.
     The Plan shall be administered by the Committee.
     (a) Composition of the Committee.
          (1) The Committee shall consist of not less than a sufficient number
of Outside Directors so as to qualify the Committee to administer the Plan as
contemplated by Section 162(m) of the Code and each of whom is also an
Independent Director.
          (2) The Board shall appoint one (1) of the members of the Committee as
chair.
          (3) If any member of the Committee does not qualify as an Outside
Director, Awards under the Plan with respect to a Covered Employee shall be
administered by a subcommittee consisting of all Committee members who qualify
as Outside Directors. Such subcommittee must consist of at least two (2) members
of the Committee.
          (4) The Board may from, time to time, remove members from, add members
to, or fill vacancies on the Committee. If fewer than two (2) Committee members
qualify as an Outside Director, the Board shall appoint one or more new members
who so qualify.
          (5) In the event that the Committee will not satisfy the requirements
of paragraph (a)(1) above, the Board shall appoint another committee that shall
satisfy such requirements.
     (b) Actions by the Committee. The Committee shall hold meetings at such
times and places as it may determine. Acts approved by a majority of the members
of the Committee present at a meeting at which a quorum is present, or acts
reduced to or approved in writing by a majority of the members of the Committee,
shall be the valid acts of the Committee.

E-24



--------------------------------------------------------------------------------



 



     (c) Powers of the Committee.
          (1) The Committee shall have the authority to administer the Plan in
its sole discretion. The Committee’s authority includes the rights to:
               (A) Construe and interpret the Plan;
               (B) Promulgate, amend, interpret, and rescind Rules relating to
the implementation of the Plan;
               (C) Select which Eligible Employees to whom to make an Award and
under what conditions;
               (D) Determine the Award amount;
               (E) Determine other terms and conditions of Awards;
               (F) Adopt procedures for the disposition of Awards in the event
of a Participant’s divorce or dissolution of marriage; and
               (G) Make all other determinations necessary or advisable for the
administration of the Plan.
          (2) Notwithstanding Section IV.(c)(1) of the Plan:
               (A) No provision in the Plan referencing the Committee’s
discretion shall be construed as granting the Committee the authority to
exercise discretion in a manner that is inconsistent with the Plan; and
               (B) Adoption of Rules by the Committee is an exercise of the
Committee’s discretion. Once adopted, the Committee may not exercise additional
discretion that is inconsistent with the Rules without amending the Rules.
          (3) Subject to the requirements of applicable law, the Committee may
designate the Corporation’s Executive Committee to carry out its
responsibilities and may prescribe such conditions and limitations as it may
deem appropriate in its sole discretion; provided, however, the Committee may
not delegate its authority with regard to the selection for participation of or
the grant of Awards to persons in salary classification PSG 41 or above (or at a
level determined by the Committee in its sole discretion to be the equivalent
under a successor salary classification system). The Executive Committee may
further delegate this function as it deems appropriate. The Committee may also
designate the Corporation’s Vice President, Human Resources, to perform the
day-to-day administrative tasks as may be necessary for the Committee’s
administration of the Plans. Any determination, decision or action of the
Committee in connection with the construction, interpretation, administration,
or application of the Plan shall be final, conclusive and binding upon all
persons participating in the Plan and any person validly claiming under or
through persons participating in the Plan.

E-25



--------------------------------------------------------------------------------



 



     (d) Liability of Committee Members. No member of the Board or the Committee
shall be liable for any action or determination made in good faith by the Board
or the Committee with respect to the Plan or any Award under it.
     (e) Administration of the Plan Following a Change in Control. Within thirty
(30) days after the occurrence of a Change in Control, the Committee shall
appoint an independent organization which shall thereafter administer the Plan
and have all of the powers and duties formerly held and exercised by the
Committee with respect to the Plan as provided in Section IV.(c). Upon such
appointment, the Committee shall cease to have any responsibility with respect
to the administration of the Plan.
SECTION V. AWARDS UNDER THE PLAN.
     (a) Discretion to Grant Awards. Subject to Section V.(b); the Committee, in
its discretion, may approve an Award under the Plan to any Eligible Employee for
the Performance Year in any amount.
     (b) Limitation for Covered Employees. The amount of any Award granted to
Covered Employees shall be subject to the following limitations:
          (1) 0.5% of the Corporation’s Annual Income shall be set aside for
Awards to the Covered Employees.
          (2) The maximum Award amount for the Covered Employees shall equal the
indicated percentage of the aggregate fund set forth in Section V.(b)(1),
determined pursuant to the following schedule:

          Officer   Percentage
CEO
    40 %
Other Covered Employees
    15 % each
Total
    100 %

          (3) The Committee in its sole discretion may reduce the Award
otherwise payable to any Covered Employee as determined above, but in no event
shall any such reduction result in an increase of the Award payable to any other
Participant, including but not limited to any other Covered Employee.
     (c) Awards Payable After Change in Control. Notwithstanding Section V.(a)
and (b), the following shall apply with respect to Awards for the Performance
Year in which a Change in Control occurs (and for the prior Performance Year to
the extent such Awards have not been granted prior to the Change in Control):

E-26



--------------------------------------------------------------------------------



 



          (1) Eligible Employees below PSG 44 shall be entitled to receive an
Award for such Performance Year(s) in an amount that is not less than that
Eligible Employee’s target Award, as may be established from time-to-time by the
Committee; provided that such Eligible Employee:
               (A) Received an Award for the Performance Year for which the
Award had been paid prior to the Change in Control;
               (B) Would have received such an Award but for his or her
performance; and
               (C) Is an otherwise similarly situated Eligible Employee, who
shall be determined by the independent organization appointed by the Committee
pursuant to this Section V.(c) on the basis of the Committee’s practices in the
Performance Year for which the Committee last determined Awards.
               Such Awards shall be prorated for the portion of the year the
employee is an Eligible Employee during the Performance Year.
               Eligible Employees above PSG 43 shall be entitled to receive an
Award, if any, for such Performance Year(s) as determined by the independent
organization appointed by the Committee pursuant to Section IV.(e).
          (2) All such Awards shall be vested upon grant.
     (d) Effect of Mandatory Wage Controls. Notwithstanding anything in this
Section V. to the contrary, the Committee may cancel the payment of all or any
part of an Award under the Plan if the Committee determines that the payment of
such Award or part thereof would violate any mandatory wage controls in effect
at the time payment would otherwise be made.
SECTION VI. PAYMENT OF AWARDS.
     (a) Non-Deferred Awards. Non-deferred Awards shall be paid in the form of a
cash lump sum in the Payroll for which payment is scheduled by the Corporation,
which in no event shall be later than two and one-half (2 1/2) months following
the end of the calendar year in which the Committee makes the Award.
     (b) Deferral of Awards. Deferral of Awards shall be determined under the
terms of the Chevron Corporation Deferred Compensation Plan for Chevron
Employees II (or any successor plan), its Rules, and in compliance with the
requirements of Section 409A of the Code.
SECTION VII. ASSIGNABILITY.
     Except as otherwise determined by the Committee, or a domestic relations
order enforceable under applicable law, a Participant’s Award or the interest,
if any, of a Participant’s beneficiary may not be assigned, either by voluntary
or involuntary assignment or by operation of law, including, but without
limitation, garnishment, attachment or other creditor’s process and any act in
violation hereof shall be void.

E-27



--------------------------------------------------------------------------------



 



SECTION VIII. FORFEITURE FOR MISCONDUCT.
     Notwithstanding any other provision of the Plan to the contrary, if a
Participant engages in Misconduct, the Committee (or its delegate) may determine
that:
     (a) The Participant shall not receive any future Awards pursuant to the
Plan; and
     (b) The Corporation may demand repayment of any Award received after
June 29, 2005 with respect to a period after the date of the Participant’s
Misconduct; provided that, following a Change in Control, this Section VIII.
shall apply only in the event of Misconduct as defined in Section II.(q)(1) and
(2) of the Plan.
     (c) Any provision of this Section VIII. which is determined by a court of
competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
Section VIII;
SECTION IX. AMENDMENT OF THE PLAN OR AWARDS.
     The Board may, at any time, alter, amend or terminate the Plan, provided:
     (a) Subject to Sections V.(b)(3) and (d), no amendment, suspension or
termination of the Plan nor any amendment, cancellation or modification of any
Award outstanding under it that would adversely affect the right of any
Participant in an Award or grant previously made under the Plan shall be
effective without the written consent of the affected Participant except to the
extent necessary to comply with applicable law (including compliance with any
provision of law concerning favorable taxation); and
     (b) No amendment, revision, suspension or discontinuation of the Plan
(including any amendment to this Section IX.) approved by the Board during the
Benefit Protection Period under Change in Control shall be valid or effective if
such amendment, revision, suspension or discontinuation would alter the
provisions of this Section IX. or adversely affect an Award outstanding under
the Plan; provided, however, any amendment, revision, suspension or
discontinuation may be effected, even if so approved after the public
announcement of the proposed transaction which effected, would have constituted
a Change in Control, if:
          (1) The alteration, amendment or termination is approved after any
plans have been abandoned to effect the transaction which, if effected, would
have constituted a Change in Control and the event which would have constituted
the Change in Control has not occurred; and
          (2) Within a period of six months after such approval, no other event
constituting a Change in Control shall have occurred, and no public announcement
of a proposed event which would constitute a Change in Control shall have been
made, unless thereafter any plans to effect the Change in Control have been
abandoned and the event which would have constituted the Change in Control has
not occurred.

E-28



--------------------------------------------------------------------------------



 



          (3) Any alteration, amendment or termination of the Plan which is
approved by the Board prior to a Change in Control at the request of a third
party who effectuates a Change in Control shall be deemed to be an alteration,
amendment or termination approved during the Benefit Protection Period.
SECTION X. GENERAL PROVISIONS.
     (a) Participant’s Rights Unsecured. A Participant shall have no rights
other than those of a general creditor of the Corporation. Awards shall
represent unfunded and unsecured obligations against the general assets of the
Corporation.
     (b) Authority to Establish a Grantor Trust. The Committee is authorized in
its sole discretion to establish a grantor trust for the purpose of providing
security for the payment of Awards under the Plan; provided, however, that no
Participant shall be considered to have a beneficial ownership interest (or any
other sort of interest) in any specific asset of the Corporation or of its
subsidiaries or affiliates as a result of the creation of such trust or the
transfer of funds or other property to such trust.
     (c) Awards in Foreign Countries. The Committee shall have the authority to
adopt such modifications, procedures and sub-plans as may be necessary or
desirable to comply with provisions of the laws of foreign countries in which
the Corporation may operate to assure the viability of the benefits of Awards
made to Participants employed in such countries and to meet the intent of the
Plan.
     (d) Costs of the Plan. The costs and expenses of administering the Plan
shall be borne by the Corporation.
     (e) Binding Effect of Plan. The Plan shall be binding upon and shall inure
to the benefit of the Corporation, its Successors or Assigns and the Corporation
shall require any Successor or Assign to expressly assume and agree to perform
the Plan in the same manner and to the same extent that the Corporation would be
required to perform it if no such Succession or Assignment had taken place.
     (f) No Waiver of Breach. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of the Plan to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions of conditions at the same or at any
prior or subsequent time.
     (g) No Right to Employment. Neither the Plan, its Rules, nor any Award
granted under the Plan shall be deemed to give any individual a right to remain
employed by the Corporation. The Corporation reserves the right to Terminate any
Eligible Employee at any time and for any reason, which right is hereby
reserved.
     (h) Choice of Law. The Plan shall be administered, construed and governed
in accordance with the Code, and the laws of the State of California, but
without regard to its conflict of law rules. Notwithstanding the foregoing,
domestic relations orders and the Section III.(q) definition of Misconduct shall
be subject to the jurisdiction’s law that would otherwise be applicable, but
without regard to that particular jurisdiction’s conflict of laws rules.

E-29



--------------------------------------------------------------------------------



 



     (i) Severability. The provisions of the Plan shall be deemed severable and
the validity or unenforceability of any provision shall not affect the validity
or enforceability of the other provisions hereof.
SECTION XI. EXECUTION.
     Approved by the Board at a meeting held on December 10, 2008 and effective
January 1, 2008 and executed pursuant to the Board’s delegation.

                     
By
  /s/ Robert J. Eaton       Date   December 10, 2008    
 
 
 
         
 
   

E-30